 



Exhibit 10.6

GAMESTOP CORP.

SUPPLEMENTAL COMPENSATION PLAN

     GameStop Corp., a Delaware corporation (the “Company”), hereby adopts the
GameStop Corp. Supplemental Compensation Plan (the “Plan”). The Company intends
that bonus compensation payable pursuant to this Plan shall constitute
“performance-based compensation” within the meaning of Section 162(m)
(“Section 162(m)”) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations from time to time promulgated thereunder.

     1. Purposes of Plan. The purposes of the Plan are to provide personal
incentive and financial rewards to senior management who, because of the extent
of their responsibilities, can and do make significant contributions to the
success of the Corporation by their ability, industry, loyalty and exceptional
services, by making them participants in that success.

     2. Eligible Employees. The Company’s Chief Executive Officer (the “CEO”),
the Company’s Chief Operating Officer (the “COO”), and such other executive
officers of the Company as may from time to time be designated as Plan
participants by the Committee (as defined herein), shall be eligible to receive
cash bonus awards under the Plan. The CEO, the COO and each other executive
officer designated by the Committee concurrently with or prior to the
establishment of the applicable Target pursuant to Section 6 below for any Plan
Year (or, if later, prior to the commencement of such individual’s service as an
executive officer or such other time as shall be specified under Section 162(m))
shall be an “Eligible Participant” for such Plan Year. The Committee’s
designation of a participant in any year shall not require the Committee to
designate such person to be a participant in any other year.

     3. Plan Year. The Plan Year shall be the fiscal year of the Company. The
Company’s fiscal year ending January 31, 2004 shall be the first Plan Year.

     4. Effective Date. The Plan was adopted by the Board of Directors on
May 14, 2003 and shall become effective upon approval of the material terms
hereof by the Company’s stockholders in accordance with the requirements of
Section 162(m).

     5. Administration.

          (a) The Committee. The term “Committee” as used herein shall mean the
Committee of the Board of Directors or such other committee of the Board of
Directors designated to administer this Plan, in either case consisting of two
or more members of the Board and with each such member qualifying as an outside
director as defined under Section 162(m).

          (b) Authority. Subject to the provisions of the Plan, the Committee
shall interpret the Plan and the awards granted under the Plan, shall make all
other determinations necessary or advisable for the administration of the Plan
and shall correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any award, in the manner and to the extent the
Committee deems desirable to carry the Plan or award into effect.

          (c) Procedure. All determinations of the Committee shall be made by
not less than a majority of its members at a meeting at which a quorum is
present. A majority of the entire Committee shall constitute a quorum for the
transaction of business. Any action required or permitted to be taken at a
meeting of the Committee may be taken without a meeting, if a unanimous written
consent which sets forth the action is signed by each member of the Committee
and filed with the minutes of the proceedings of the Committee. No member of the
Committee shall be liable, in the absence of bad faith, for any act or omission
with respect to his services. Without limiting the generality of the foregoing
or the scope of any applicable provision of the Company’s Certificate of
Incorporation or Bylaws or any indemnification

1



--------------------------------------------------------------------------------



 



agreement, no member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any award granted
thereunder.

     6. Awards. Not later than 90 days after the commencement of each Plan Year
(and before 25% of the relevant period of service for each Eligible Participant
has elapsed), the Committee shall establish in writing separately for each
Eligible Participant (a) the percentage of such Eligible Participant’s base
salary that shall be the subject of an award and (b) a performance target (the
“Target”), the attainment of which shall be substantially uncertain.

     The Committee may establish performance targets based on one or more of the
following performance measures (either individually or in any combination): net
sales; pretax income before allocation of corporate overhead and bonus; budget;
earnings per share; net income; division, group or corporate financial goals;
return on stockholders’ equity; return on assets; attainment of strategic and/or
operational initiatives; appreciation in and/or maintenance of the price of the
Class A common stock or any other publicly-traded securities of the Company;
market share; gross profits; earnings before taxes; earnings before interest and
taxes; earnings before interest, taxes, depreciation and amortization; economic
value-added models; comparisons with various stock market indices and/or similar
companies; and/or reductions in costs.

     Targets which are based in whole or part on per share amounts, such as
earnings per share, shall be, and, at the discretion of the Committee, any other
Targets may be, subject to adjustment for recapitalizations, dividends, stock
splits and reverse splits, reorganizations, issuances of additional shares,
redemptions of shares, option or warrant exercises, reclassifications,
significant acquisitions and divestitures or other extraordinary events.

     Each Eligible Participant will receive a cash bonus in the amount of the
pre-determined percentage of his or her base salary (the “Target Bonus”) as
follows:

              Then the Percentage of the   If the Plan Year Results were:  
Target Bonus Received is:  
Less than 85% of Target
  None
85% or more but less than 90% of Target
    50 %
90% or more but less than 100% of Target
    75 %
100% or more but less than 110% of Target
    100 %
110% or more but less than 125% of Target
    110 %
125% or more of Target
    125 %

     Notwithstanding the foregoing, in no event shall the maximum cash bonus
payable to any Eligible Participant under the Plan exceed $1,500,000 with
respect to any Plan Year. Cash bonuses will not become payable and will not be
paid until the Committee certifies the extent to which the Target has been
attained.

     The pre-determined percentage for any one participant and/or the
performance measures or targets relating thereto may be different than or the
same as that of any other participant and, as for each participant, may be
different than or the same as applied to such participant in any prior year.

     7. Form and Payment of Awards. Awards to Eligible Participants shall be
made only when the Committee has certified that the Targets have been attained.
Awards shall be made in cash and shall be payable in a lump sum.

     All awards shall be paid from the general funds of the Company and no
special or separate fund shall be established and no other segregation of assets
shall be made to assure the payment of awards hereunder. An Eligible Participant
shall have no right, title, or interest whatsoever in or to any investments
which the Company may make to aid it in meeting its obligations hereunder.
Nothing contained in this instrument, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of

2



--------------------------------------------------------------------------------



 



any kind, or a fiduciary relationship, between the Company and an Eligible
Participant or any other person. To the extent that any person acquires a right
to receive payments from the Company, such right shall be no greater than the
right of an unsecured creditor.

     If an Employee dies or becomes incapacitated, any award so made shall be
paid to his estate or legal representative at such time and in such manner as if
he were living or not incapacitated.

     8. Amendment. The Board retains the authority to amend the Plan, subject to
the stockholder approval requirements of Section 162(m) of the Code.

3